Citation Nr: 1003424	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee.

2.  Entitlement to service connection for intervertebral disc 
syndrome, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for gout in the left 
foot, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from December 1975 to 
July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the case was 
subsequently returned to the RO in New York, New York.

This case was previously before the Board in May 2009 at 
which time it was remanded for additional development.  The 
case has now been returned to the Board for further appellate 
action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims are decided.

As stated above, this case was previously before the Board in 
May 2009.  At that time the Board remanded the case for 
additional development.  In the May 2009 remand the Board did 
not specifically instruct the originating agency to afford 
the Veteran another VA examination of his left knee as that 
issue was remanded purely for deficiencies in the notice 
required under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b).  However, while the case was in remand status, the 
Veteran alleged that his knee disability had increased in 
severity since his last VA examination.  As a result, he was 
afforded a VA examination to determine the current degree of 
severity of his left knee disability in September 2009.  At 
that time the examiner reported that there were deformity, 
giving way, instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint, and swelling in the 
Veteran's left knee.  Additionally, the Veteran had pain on 
motion of the left knee.  The examiner reported that there 
were no additional limitation of the left knee after three 
repetitions of range of motion.

However, the examiner did not address whether there was 
functional impairment due to weakness, fatigability, and 
incoordination.  In addition, the examiner did not adequately 
assess the degree of functional impairment due to pain.  
Therefore, the examination report is inadequate for 
adjudication purposes.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

With regard to the issues of entitlement to service 
connection for intervertebral disc syndrome and gout of the 
left foot, the Board notes that in May 2009 these issues were 
remanded by the Board for additional development, to include 
a VA examination by a "physician."  In response to the 
Board's remand, the Veteran was afforded a VA examination in 
September 2009 to determine the nature and etiology of the 
Veteran's intervertebral disc syndrome and left foot gout; 
however, the examination report reflects that the examination 
was performed by a physician's assistant and not an actual 
physician as directed by the Board.

Additionally, the Board notes that in the September 2009 VA 
examination report, the examiner reported that there was no 
documentation of record found of primary source medical 
evaluation, joint aspiration, or diagnosis of left foot gout.  
The Board notes that in the VA examination report of record 
from August 2005 the VA examiner diagnosed the Veteran with 
gout in the first metatarsophalangeal (MTP) joint of the left 
foot.  While this is not a diagnosis of gout in the entire 
left foot, it certainly provides documentation that the 
Veteran does in fact have a diagnosis of gout in at least a 
part of his left foot.

The Board has concluded that the September 2009 VA 
examination does not adequately comply with the instructions 
included in the May 2009 remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held that RO 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Therefore, at this time the Veteran should be afforded a new 
VA examination in order to determine the nature and etiology 
of his currently present intervertebral disc syndrome and 
left foot gout.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination in order to determine the 
nature and extent of all impairment due 
to his service-connected left knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-ray and range of motion 
studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so, the frequency of 
the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.

The supporting rationale for all 
opinions expressed must be provided.

2.	The Veteran should also be afforded a 
VA examination by a physician with the 
appropriate expertise to determine 
whether the Veteran's intervertebral 
disc syndrome and left foot gout are 
etiologically related to service or 
were caused or aggravated by his 
service-connected disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or was caused or 
chronically worsened by his service-
connected disabilities.

The supporting rationale for all 
opinions expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


